Citation Nr: 1329328	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  09-13 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and T.N.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 
1993. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  Jurisdiction over the matter was 
transferred to the Chicago, Illinois RO during the pendency 
of the appeal. 

In September 2011, the Veteran and her friend, T.N., 
testified at a Travel Board hearing before the undersigned 
Veterans Law Judge.  A transcript of that hearing is 
associated with the claims file. 

In February 2012 and March 2013, the Board remanded this 
matter to the RO via the Appeals Management Center (AMC) for 
additional development.  It has been returned now to the 
Board for appellate consideration. 


FINDING OF FACT

Sleep apnea did not have onset during the Veteran's active 
service, was not caused by her active service, and was not 
caused or aggravated by a service-connected disability. 


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2012)





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his 
representative, if any, prior to the initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ) of any information and any medical or lay evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These 
notice requirements apply to all five elements of a service-
connection claim (Veteran status, existence of a disability, 
a connection between the Veteran's service and the 
disability, degree of disability, and effective date of the 
disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded must be included.  Id.  

Neither the Veteran nor her representative has alleged 
prejudice with respect to notice, as is required.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found 
by the Board.  Indeed, VA's duty to notify has been more 
than satisfied.  The Veteran was notified via letter dated 
in August 2008 of the criteria for establishing service 
connection, the evidence required in this regard, and her 
and VA's respective duties for obtaining evidence.  She also 
was notified of how VA determines disability ratings and 
effective dates if service connection is awarded.  This 
letter accordingly addressed all notice elements and 
predated the initial adjudication by the AOJ/RO in October 
2008.  Nothing more was required.  

VA has also complied with its duty to assist the Veteran in 
the development of her claim.  In this regard, the Board 
notes that all available service treatment records (STRs) 
and post-service treatment records were obtained.  Neither 
the Veteran nor her representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim; and, the Board is also unaware of any such 
evidence. 

The Veteran has also been afforded appropriate VA 
examinations to determine the etiology of her claimed sleep 
apnea.  Most recently, as directed by the March 2013 Board 
remand, a VA examination was provided in May 2013 so as to 
ascertain the etiology of any currently-diagnosed sleep 
apnea.  The report of the examination reflects that the 
examiner reviewed the Veteran's medical history, recorded 
her lay history/complaints, conducted an appropriate 
examination, and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.   
The examination included the requested opinion and included 
rationale, which was used to support the examiner's 
conclusions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (affirming that a medical opinion is adequate if it 
provides sufficient detail so that the Board can perform a 
fully informed evaluation of the claim).  Accordingly, the 
Board finds that there has been substantial compliance with 
its remand directives.  See D'Aries v. Peake, 22 Vet. App. 
97, 105 (2008). 

Finally, discussion of the Veteran's September 2011 Travel 
Board hearing is necessary.  The individual presiding over a 
hearing must comply with the duties set forth in 38 C.F.R. § 
3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  
These duties consist of (1) fully explaining the issues and 
(2) suggesting the submission of evidence that may have been 
overlooked.  They were met here.  The issue of entitlement 
to service connection for a lung (respiratory) disability 
(to include pulmonary sarcoidosis and sleep apnea) was 
identified at the hearing.  The Veteran was asked whether 
she had any evidence that this disability could be related 
to service or service-connected disability.  Sources of 
evidence relevant in this regard were identified during this 
process. 

VA's duties to notify and assist are met.  Accordingly, the 
Board will address the merits of the claim.




Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303, 3.304.  Service connection may be granted for any 
disease initially diagnosed after service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Sleep apnea is not explicitly recognized as a chronic 
disease under 38 C.F.R. § 3.309(a); therefore, the theory of 
continuity of symptomatology under 38 C.F.R. § 3.303(b) is 
not for application.  Walker v. Shinseki, 708 F.3d 1331 
(Fed. Cir. 2013). 

In addition, service connection may be granted for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a).  
Furthermore, service connection may be established on a 
secondary basis for a disability which is aggravated by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  However, the veteran may 
only be compensated for the degree of disability over and 
above the degree existing prior to the aggravation.  Id.  
Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of the matter, the Secretary shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, including evidence in VVA.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.

STRs note that the Veteran was diagnosed with a lung nodule 
in 1988.  STRs dated from 1981 to 1993 (including records 
from the Swedish American Hospital) are negative for 
complaints or findings related to sleep apnea.

The Veteran filed a claim for service connection for 
multiple disabilities in October 1993.  She made no 
reference to sleep apnea.  A November 1993 was similarly 
absent for any complaints, treatment, or diagnosis of sleep 
apnea or any symptoms related thereto.

A December 2007 VA primary care report notes that this was 
the Veteran's first visit for VA treatment.  She reported 
that her family complained that she snores very loudly.  She 
indicated that most of her family has sleep apnea.  On 
examination, the Veteran was noted to be overweight.  The 
examiner stated that due to the Veteran's neck size, it was 
recommended that she be evaluated for sleep apnea.  A June 
2008 VA pulmonary consultation report notes that the Veteran 
had been diagnosed with sleep apnea from a sleep study done 
in the past.  She had been using a CPAP machine, but was not 
tolerating it well.  The examiner reviewed the Veteran's 
sleep study and concluded that she had significant 
obstructive sleep apnea.  A nasal pillow was recommended for 
use with the CPAP machine.  

The Veteran submitted the instant claim in July 2008.

A January 2009 VA examination report notes the Veteran's 
history of: a lung nodule diagnosed in 1988; sleep apnea 
diagnosed by VA examiners after the Veteran's initial 
consultation in December 2007; and sarcoidosis diagnosed in 
2008.  After reviewing the claims file and examining the 
Veteran, the examiner opined that the Veteran's sleep apnea 
was not caused by or aggravated by her sarcoidosis, or 
caused by the lung nodule found on active duty.  The 
examiner stated that she had consulted with a pulmonologist 
who stated that the Veteran's sleep apnea was an incidental 
finding. 

VA treatment records dated from 2009 to 2012 note the 
Veteran's ongoing treatment for sleep apnea.

A March 2012 VA examination report notes the Veteran's 
history of sleep apnea, diagnosed in 2008, with snoring and 
hypersomnolence.  After reviewing the claims file, the 
examiner opined that the Veteran's sleep apnea was caused by 
the posterior oropharynx closing down during sleep, a 
condition she referred to as an "anatomic entity."  The 
examiner stated that sleep apnea is not related to smoking, 
allergens, sarcoid, or anything that the Veteran would have 
come in contact with during service and did not stem from a 
calcified pulmonary nodule.  She concluded that the 
Veteran's sleep apnea, diagnosed years after her military 
service, was not related to, caused by, or aggravated in any 
way by her active military service.  

The Board granted entitlement to service connection for 
pulmonary sarcoidosis in a March 2013 decision.  A March 
2013 rating decision effectuated the award of service 
connection, and assigned a 0 percent rating, effective July 
21, 2008.

In May 2013, the Veteran underwent a VA examination by an 
internist who specializes in respiratory disabilities.  The 
examiner stated that the Veteran's sleep apnea was diagnosed 
as noted on VA examination in 2012 (in 2008 after being seen 
by VA with symptoms of snoring and hypersomnolence.)  The 
examiner noted that these findings were confirmed by 
polysomnogram in 2009.  After reviewing the claims file, the 
examiner stated:

I opine that it is not likely that [the 
Veteran's] obstructive sleep apnea 
begain [sic] during her years of 
military service.  Reports of snoring 
has [sic] been shown to be a poor 
predicter [sic] of obstructive sleep 
apnea in the medical literature 
according to the Institute of Medicine 
(i.e. a person can be a snorer and not 
have [obstructive sleep apnea].  Her 
[obstructive sleep apnea] was diagnosed 
decades after her separation from the 
military so it is not possible to know 
when she actually began to have 
[obstructive sleep apnea]. 

As regards secondary service connection, the examiner 
opined:

I opine her obstructive sleep apnea was 
not caused by her sarcoidosis, either 
during active service or after 
separation.  These are two separate 
entities with separate etiologies 
([obstructive sleep apnea] is an 
anatomical abnormality of closing off of 
the upper posterior oropharynx and 
sarcoidosis is not a readily 
understandable disease but it is a 
granulomatous disease not an anatomical 
abnormality). . . . I opine that since 
there is no relationship between her 
[obstructive sleep apnea] and her 
[s]arcoidosis, there is therefore no 
possibility that her sarcoidosis has 
permanently aggravated her or worsened 
her obstructive sleep apnea beyond its 
natural progression.

Regarding the etiology of obstructive sleep apnea, the 
medical evidence of record shows that such disability has 
been diagnosed.  However, as noted above, the Veteran's STRs 
are silent for any diagnosis of obstructive sleep apnea.  
The first medical evidence of such disability is more than 
15 years after service.  While not necessarily outcome 
determine, such a long interval of time between service 
separation and the earliest documentation of the disease is, 
of itself, a factor weighing against a finding of service 
connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The evidence of record does not include any medical 
opinion that the Veteran's obstructive sleep apnea is (or 
might be) related to her active service.  To the contrary, 
the 2012 and 2013 VA opinions are clearly against the 
Veteran's claim.

Regarding the Veteran's claim of secondary service 
connection, again, the VA medical opinions of record (as 
noted above) are clearly against the Veteran's claim.  
Specifically, 2009 and 2013 VA examiners opined that the 
Veteran's current obstructive sleep apnea was not caused or 
aggravated by her service-connected pulmonary sarcoidosis.  
The Board finds these opinions to be persuasive because they 
are based on a review of the Veteran's pertinent history.  
Notably, the VA examiners specified reasons for their 
conclusions, as noted above.  There is no competent medical 
opinion of record to the contrary. 

Consideration has been given to the Veteran's assertion that 
her sleep apnea had its onset in service or is otherwise 
related to her active service or service connected 
sarcoidosis.  However, while lay persons are competent to 
provide opinions on some medical issues, , 24 Vet. App. 428, 
435 (2011), as to the specific issue in this case, a sleep 
disorder, including obstructive sleep apnea, falls outside 
the realm of common knowledge of a lay person.  See Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay 
persons not competent to diagnose cancer).  Obstructive 
sleep apnea is not the type of conditions that are readily 
amenable to mere lay diagnosis or probative comment 
regarding their etiology, as the evidence shows that a sleep 
study with oxygen saturation readings and other specific 
findings is needed to properly assess and diagnose the 
disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 
462 (2007). 

That is, although the Board readily acknowledges that 
Veteran is competent to report sleep disturbance, snoring, 
and fatigue symptoms, there is no indication that the 
Veteran is competent to etiologically link these reported 
in-service symptoms to her sleep apnea, diagnosed several 
years after her discharge, or to link his current diagnosis 
of obstructive sleep apnea to a service-connected 
disability.  The Veteran has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Nothing in the record demonstrates that the 
Veteran received any special training or acquired any 
medical expertise in evaluating sleep disorders.  See King 
v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  
Accordingly, this lay evidence does not constitute competent 
medical evidence and lacks probative value.

Moreover, the Veteran's assertions that she has been 
experiencing chronic sleep problems, to include snoring, 
since service is questionable.  The Board again notes that 
the Veteran filed a claim for multiple 
disabilities/disorders when she left service in 1993.  Such 
shows that she possessed knowledge of the VA benefits system 
and had little reluctance to file claims for service 
connection for such innocuous conditions such as eye strain.   
Had she been experiencing problems with sleep at that time, 
the Board believes she would have identified the same.  

The Board has duly considered the benefit of the doubt 
doctrine.  38 U.S.C.A. § 5107; see also Gilbert, supra.  
However, the preponderance of the evidence is against the 
Veteran's claim.  As such, that doctrine is not applicable 
in the instant appeal and her claim must be denied. 


ORDER

Service connection for sleep apnea is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


